
	
		I
		112th CONGRESS
		1st Session
		H. R. 2399
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Sensenbrenner
			 introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To establish a research, development, demonstration, and
		  commercial application program to promote research of appropriate technologies
		  for heavy duty plug-in hybrid vehicles, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Heavy Duty Hybrid Vehicle Research,
			 Development, and Demonstration Act of 2011.
		2.Advanced heavy
			 duty hybrid vehicle technology research, development, demonstration, and
			 commercial application program
			(a)EstablishmentThe Secretary shall establish a competitive
			 research, development, demonstration, and commercial application program
			 (referred to in this Act as the program) to provide grants to
			 applicants to carry out projects to advance research and development and to
			 demonstrate technologies for advanced heavy duty hybrid vehicles.
			(b)Applications
				(1)In
			 generalThe Secretary shall
			 issue requirements for applying for grants under the program.
				(2)Selection
			 criteriaThe Secretary shall
			 establish selection criteria for awarding grants under the program. In
			 evaluating applications, the Secretary shall—
					(A)consider the ability of applicants to
			 successfully complete both phases described in subsection (c);
					(B)give priority to
			 applicants who are best able to—
						(i)fill
			 existing research gaps and achieve the greatest advances beyond the state of
			 current technology; and
						(ii)achieve the
			 greatest reduction in fuel consumption and emissions; and
						(C)ensure that plug-in hybrid vehicles
			 eligible under the program are in compliance with standard J1772 or other
			 appropriate Society of Automotive Engineers requirements.
					(3)PartnersAn
			 applicant for a grant under this section may carry out a project in partnership
			 with other entities.
				(4)Schedule
					(A)Application
			 requestNot later than 180
			 days after the date of the enactment of this Act, the Secretary shall publish
			 in the Federal Register, and elsewhere as appropriate, a request for
			 applications to undertake projects under the program. Applications shall be due
			 not later than 90 days after the date of such publication.
					(B)Application
			 selectionNot later than 90 days after the date on which
			 applications for grants under the program are due, the Secretary shall select,
			 through a competitive process, all applicants to be awarded a grant under the
			 program.
					(5)Number of
			 grantsThe Secretary shall determine the number of grants to be
			 awarded under the program based on the technical merits of the applications
			 received. The number of grants awarded under the program shall not be less than
			 three or more than seven, and at least half of the grants awarded shall be for
			 plug-in hybrid technology.
				(6)Award
			 amountsThe Secretary shall award not more than $3,000,000 to
			 each recipient per year for each of the 3 years of the project.
				(c)Program
			 requirements; Two phasesEach
			 grant recipient shall be required to complete two phases:
				(1)Phase
			 one
					(A)In
			 generalIn phase one, the
			 recipient shall research and demonstrate advanced hybrid technology by
			 producing or retrofitting one or more advanced heavy duty hybrid
			 vehicles.
					(B)ReportNot later than 60 days after the completion
			 of phase one, the recipient shall submit to the Secretary a report containing
			 data and analysis of—
						(i)the performance of each vehicle in carrying
			 out the testing procedures developed by the Secretary under subparagraph
			 (E);
						(ii)the
			 performance during such testing of each vehicle’s components, including the
			 battery, energy management system, charging system, and power controls;
						(iii)the projected cost of each vehicle,
			 including acquisition, operating, production, testing, validation, and
			 maintenance costs; and
						(iv)the emissions levels of each vehicle,
			 including greenhouse gas levels.
						(C)TerminationThe
			 Secretary may terminate the grant program with respect to the project of a
			 recipient at the conclusion of phase one if the Secretary determines that the
			 recipient cannot successfully complete the requirements of phase two.
					(D)TimingPhase
			 one begins upon receipt of a grant under the program and has a duration of one
			 year.
					(E)Testing
			 proceduresThe Secretary
			 shall develop standard testing procedures to be used by recipients in testing
			 each vehicle. Such procedures shall include testing a vehicle’s performance
			 under typical operating conditions and through the vehicle’s anticipated duty
			 cycle.
					(2)Phase
			 two
					(A)In
			 generalIn phase two, the
			 recipient shall demonstrate advanced manufacturing processes and technologies
			 by producing or retrofitting a minimum of fifty advanced heavy duty hybrid
			 vehicles.
					(B)ReportNot later than 60 days after the completion
			 of phase two, the recipient shall submit to the Secretary a report
			 containing—
						(i)an analysis of the technological challenges
			 encountered by the recipient in the development of the vehicles;
						(ii)an analysis of the technological challenges
			 involved in mass producing the vehicles; and
						(iii)the manufacturing cost of each vehicle, the
			 estimated sale price of each vehicle, and the cost of a comparable non-hybrid
			 vehicle.
						(C)TimingPhase
			 two begins at the conclusion of phase one and has a duration of two
			 years.
					(d)Research on
			 vehicle usage and alternative drive trainsThe Secretary shall conduct research into
			 alternative power train designs for use in advanced heavy duty hybrid vehicles.
			 Such research shall compare the estimated cost, including operating and
			 maintenance costs, emissions reductions, and fuel savings of each design with
			 similar non-hybrid power train designs under the conditions in which these
			 vehicles are typically used, including, for each vehicle type—
				(1)number of miles
			 driven;
				(2)time spent with
			 the engine at idle;
				(3)horsepower
			 requirements;
				(4)length of time the
			 maximum or near maximum power output of the vehicle is needed; and
				(5)any other factors
			 that the Secretary considers appropriate.
				(e)Report to the
			 CongressNot later than 60
			 days after the Secretary receives the reports from grant recipients under
			 subsection (c)(2)(B), the Secretary shall submit to the Congress a report
			 containing—
				(1)an identification
			 of the grant recipients and a description of the projects to be funded;
				(2)an identification
			 of all applicants who submitted applications for the program;
				(3)all data contained in reports submitted by
			 grant recipients under subsection (c);
				(4)a
			 description of the vehicles produced or retrofitted by recipients in phase one
			 and phase two of the project, including an analysis of the fuel efficiency of
			 such vehicles; and
				(5)the results of the
			 research carried out under subsections (d) and (h).
				(f)Coordination and
			 nonduplicationTo the maximum
			 extent practicable, the Secretary shall coordinate, and not duplicate,
			 activities under this Act with other programs and laboratories of the
			 Department of Energy and other Federal research programs.
			(g)Cost
			 sharingSection 988 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16352) shall apply to phase two of the
			 program established pursuant to this section.
			(h)Electrical grid
			 research pilot programThe Secretary shall establish a pilot
			 program through the National Laboratories and Technology Centers of the
			 Department of Energy to research and test the effects on the domestic electric
			 power grid of the widespread use of plug-in hybrid vehicles, including plug-in
			 hybrid vehicles that are advanced heavy duty hybrid vehicles.
			(i)DefinitionsFor
			 purposes of this section:
				(1)Advanced heavy
			 duty hybrid vehicleThe term
			 advanced heavy duty hybrid vehicle means a vehicle with a gross
			 weight between 14,000 and 56,000 pounds that is fueled, in part, by a
			 rechargeable energy storage system, excluding truck tractors.
				(2)Greenhouse
			 gasThe term greenhouse gas means—
					(A)carbon dioxide;
					(B)methane;
					(C)nitrous
			 oxide;
					(D)hydrofluorocarbons;
					(E)perfluorocarbons;
			 or
					(F)sulfur
			 hexafluoride.
					(3)Plug-in
			 hybridThe term plug-in
			 hybrid means a vehicle fueled, in part, by electrical power that can be
			 recharged by connecting the vehicle to an electric power source.
				(4)RetrofitThe
			 term retrofit means the process of creating an advanced heavy duty
			 hybrid vehicle by converting an existing, fuel-powered vehicle.
				(5)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(6)Truck
			 tractorThe term truck tractor has the meaning given
			 such term in section 31111(a)(3) of title 49, United States Code.
				(j)Authorization of
			 appropriations(1)There are authorized to
			 be appropriated to the Secretary $16,000,000 for each of fiscal years 2012
			 through 2014 to carry out this section.
				(2)Of the funds authorized under
			 paragraph (1), not more than $1,000,000 per fiscal year may be used for—
					(A)carrying out the studies required
			 under subsection (d);
					(B)carrying out the pilot program required
			 under subsection (h); and
					(C)the administration of the
			 program.
					(3)Notwithstanding paragraphs (1)
			 through (6) of subsection (p) of section 641 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17231), the total amount authorized to be
			 appropriated under that subsection shall not exceed $279,000,000 for each of
			 the fiscal years 2012 through 2014.
				3.Expanding
			 research in hybrid technology for large vehiclesSubsection (g)(1) of the United States
			 Energy Storage Competitiveness Act of 2007 (enacted as section 641(g)(1) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17231(g)(1))) is
			 amended by inserting vehicles with a gross weight over 16,000
			 pounds, before stationary applications.
		
